Citation Nr: 1221303	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-12 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased initial evaluation for service-connected degenerative disc disease, lumbar spine, evaluated as 10 percent disabling prior to August 7, 2009, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from June 2001 to June 2008. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which granted service connection for degenerative disc disease, lumbar spine, evaluated as 10 percent disabling.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent, and in March 2010, the RO granted the claim, to the extent that it increased his evaluation to 20 percent, with an effective date of August 7, 2009.  Since this increase did not constitute a full grant of the benefits sought, the increased initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to service connection for radiculopathy of the lower extremities due to service-connected degenerative disc disease, lumbar spine, has been raised by the record.  See August 2011 VA examination report.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Prior to August 7, 2009, Veteran's service-connected degenerative disc disease, lumbar spine, is shown to have been productive of  complaints of pain, with limitation of motion, and degenerative disc disease; but not forward flexion of the thoracolumbar spine not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during a 12 month period.   

2.  For the period from August 7, 2009 to August 17, 2011, the Veteran's service-connected degenerative disc disease, lumbar spine, is shown to be productive of complaints of pain, with limitation of motion, and degenerative disc disease; but not favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine of 30 degrees or less, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during a 12 month period. 

3.  As of August 17, 2011, the Veteran's service-connected degenerative disc disease, lumbar spine, is shown to be productive of complaints of pain, and degenerative disc disease, and a limitation of flexion to 30 degrees, but not ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the a 12 month period.  


CONCLUSIONS OF LAW

1.  Prior to August 7, 2009, the criteria for an initial evaluation in excess of 10 percent for service-connected degenerative disc disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011). 

2.  For the period from August 7, 2009 to August 17, 2011, the criteria for an evaluation in excess of 20 percent for service-connected degenerative disc disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011). 

3.  As of August 17, 2011, the criteria for an evaluation of 40 percent, and no more, for service-connected degenerative disc disease, lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected degenerative disc disease, lumbar spine.  

The Board notes that the Veteran has submitted evidence, to include a copy of an August 2011 VA examination report, which was received after the RO's readjudication of the claim in March 2010, and that this evidence is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2  (2011). 

With regard to the history of the disability in issue, the Veteran's service treatment reports show that he received treatment for complaints of back pain beginning in 2001.  A Medical Evaluation Board (MEB) report, dated in January 2007, notes that his back pain had not been improved with nonsteroidals, muscle relaxants, or serial caudal epidural injections.  In February 2007, the Veteran underwent a left L4-5 and L5-S1 microscopic decompression and microdiscectomy TLIF (transforaminal lumbar interbody fusion).  The postoperative diagnosis was severe chronic low back pain secondary to L4-5 degenerative disc disease.  

A VA pre-discharge examination report, dated in January 2008, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported that he still had back pain that was "maybe a little better" than prior to his surgery.  He reported partial relief of his symptoms with Naprosyn.  He was noted to be fully functional in all his daily activities of living, and all his activities involving his current job.  He reported some difficulty getting his shoes and socks on.  He was told by his physicians not to carry more than 15 pounds.  He stated that his pain was "pretty much steady, but tolerable."  He denied flare-ups.  He did an exercise routine two or three times a day to maintain strength and range of motion.  On examination, his gait was normal.  Sensation was intact, and strength was normal and symmetrical.  The lumbar spine had flexion to 64 degrees, extension to 31 degrees, left rotation to 40 degrees, right rotation to 43 degrees, left tilt (lateral flexion) to 20 degrees, and right tilt (lateral flexion) to 22 degrees.  After exercise, the lumbar spine had flexion to 65 degrees, extension to 31 degrees, left rotation to 41 degrees, right rotation to 43 degrees, and tilt (lateral flexion) to 20 degrees (bilaterally).  There was no evidence of incoordination, excessive fatigability, or weakened movement.  

In July 2008, the RO granted service connection for degenerative disc disease, lumbar spine, evaluated as 10 percent disabling.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

The Veteran's low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  Under 38 C.F.R. § 4.71a, DC 5243 (intervertebral disc syndrome) and DC 5242 (degenerative arthritis of the spine) (see also DC 5003) are both rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Id.

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

A 60 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 20 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.   

A 60 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.   

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  [Note 1]. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  

Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

A.  Prior to August 7, 2009

The Board finds that as prior to August 7, 2009, an initial evaluation in excess of 10 percent is not warranted under DC 5243 and the General Rating Formula.  The only recorded ranges of motion are in the aforementioned January 2008 VA pre-discharge examination report, which shows that, taking the most restricted demonstrated motion in any direction from either prior to, or after exercise, the Veteran's spine had flexion to 64 degrees, extension to 31 degrees, left rotation to 40 degrees, right rotation to 43 degrees, left tilt (lateral flexion) to 20 degrees, and right tilt (lateral flexion) (bilaterally).  In addition, there is no evidence of ankylosis of the entire thoracolumbar spine.  In summary, the evidence is insufficient to show that the Veteran has favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine of 60 degrees or less.  With regard to the Formula for Rating IDS Based on Incapacitating Episodes, the evidence is insufficient to show that the Veteran had incapacitating episodes due to intervertebral disc syndrome having a total duration of at least 2 weeks during a 12 month period.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  The findings in the January 2008 VA pre-discharge examination report have been discussed.  They show inter alia that the Veteran was fully functional in all his daily activities of living, and all his activities involving his current job.  He denied flare-ups, and stated that he did an exercise routine two or three times a day to maintain strength and range of motion.  On examination, his gait was normal.  Sensation was intact, and strength was normal and symmetrical.  There was no evidence of incoordination, excessive fatigability, or weakened movement.  An associated X-ray report contains an impression noting status post posterior spine fusion from L4 through S1 along with vertical stabilizing struts, with intact hardware, and spacer components at L4-L5 and L5-S1.  The diagnosis was degenerative disc disease, lumbar spine, status post fusion with loss of range of motion and some evidence of pain on use.  

VA progress notes show complaints of back pain in a medication review, dated in November 2008.  He complained of a sharp, aching, continuous pain, aggravated by being active.  On examination, the back had stable lumbar lordosis, with no tenderness.  A magnetic resonance imaging (MRI) study was noted to show broad diffuse herniation L5-S1 disc to the left with annular tear, displacing the S1 root, and mild disc bulge L4-5 at the left.  An August 6, 2009 report shows treatment for a complaint of back pain shooting down both legs, and difficulty standing or sitting for long periods, for several months.  On examination, he had a normal gait.  There was tenderness at the right SI (sacroiliac) and midline L4.  There was no apparent weakness.  The assessment was back radicular pain.  

In summary, the VA examination report shows, inter alia, that the Veteran denied flare-ups, and stated that he did an exercise routine two or three times a day to maintain strength and range of motion.  His gait was normal.  Sensation was intact, and strength was normal and symmetrical.  There was no evidence of incoordination, excessive fatigability, or weakened movement.  An August 2009 VA progress note shows that he had a normal gait and no apparent weakness.  When the ranges of motion in the back are considered together with the evidence showing functional loss -- to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy -- the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an initial evaluation in excess of 10 percent.  Accordingly, the claim must be denied.  

B.  August 7, 2009 to August 17, 2011

A VA examination report, dated in February 2010, shows that the Veteran's spine had flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, and rotation to 20 degrees (bilaterally).  

The Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for his low back disability.  His range of motion findings do not show forward flexion of the lumbar spine limited to 30 degrees or less.  Nor have there been any findings of ankylosis of the thoracolumbar spine.  As such, the criteria for an evaluation in excess of 20 percent have not been met. 

With regard to the Formula for Rating IDS Based on Incapacitating Episodes, the evidence is insufficient to show that the Veteran has incapacitating episodes of having a total duration of at least four weeks but less than six weeks during a 12-month period.  He is not shown to have had incapacitating episodes of having a total duration of at least four weeks during a 12-month period.  Accordingly, the criteria for an evaluation in excess of 20 percent have not been met under the Formula for Rating IDS Based on Incapacitating Episodes.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  The February 2010 VA examination report shows that the Veteran complained of recurrent, daily, moderate-intensity low back pain, aggravated by prolonged standing or sitting, and activities such as snow-shoveling, with occasional radiation of pain.  He reported occasional stool urgency but not true fecal incontinence.  He reported using a Velcro brace on occasion.  The report states that there had been no periods of hospitalization or true incapacitation due to his symptoms in the past year.  On examination, gait was somewhat slowed, but otherwise normal.  The lumbosacral spine was tender, and muscular atrophy was noted.  Achilles and patellar reflexes were full and equal.  Heel walk and toe walk were intact.  Tandem walk was performed adequately.  Motor strength was full in all four extremities.  There was no evidence of excessive fatigability, incoordination, or significant further loss of range of motion post-exercise.  There was no evidence of flare-ups.  

Reports of treatment from Trinity Hospital on August 7, 2009, are of record.  These reports show treatment for complaints of back pain after moving boxes a week before.  On neurological examination, his lower extremities had intact motor flexion.  There was a focal area of patch numbness on the left foot dorsum.  There was paravertebral spasm.  Gait and reflexes were within normal limits.  Lower extremity strength was 5/5, bilaterally.  He was provided with pain medication.  The assessment was low back pain, acute on chronic exacerbation with a prior L4, L5 and S1 fusion.  

A VA progress notes, dated in October 2009, shows that the Veteran reported that he was trying to do some of the back exercises he had learned in physical therapy a few years before.  On examination, there was a mild loss of lumbar lordosis, with no hesitation to exam or dressing.  There was no limitation to activity, and the back was otherwise stable along the trapezius.  The relevant assessment was chronic back pain.  

In summary, the VA examination report shows that the Veteran's gait was somewhat slowed, but otherwise normal.  Although some muscular atrophy was noted, motor strength was full in all four extremities.  Achilles and patellar reflexes were full and equal.  Heel walk and toe walk were intact, and tandem walk was performed adequately.  There was no evidence of excessive fatigability, incoordination, or significant further loss of range of motion post-exercise.  There was no evidence of flare-ups.  The Trinity Hospital reports note that gait and reflexes were within normal limits, and 5/5 strength.  When the ranges of motion in the back are considered together with the evidence showing functional loss -- to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy -- the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an evaluation in excess of 20 percent.  Accordingly, the claim must be denied.  

C.  As of August 17, 2011

A VA examination report, dated in August 17, 2011, shows that prior to repetitive use testing, the Veteran's spine had flexion to 30 degrees, extension to 20 degrees, right lateral flexion to at least 30 degrees, left lateral flexion to 25 degrees, and rotation to at least 30 degrees (bilaterally).  After repetitive use testing, the lumbar spine had flexion to 35 degrees, extension to 20 degrees, rotation to at least 30 degrees (bilaterally), right lateral flexion to at least 30 degrees, and left lateral flexion to 25 degrees.  

The Board finds that the criteria for a 40 percent evaluation have been met as of August 17, 2011.  The finding of flexion to 30 degrees in the VA examination report is sufficient to fulfill the criteria for a 40 percent evaluation under the General Rating Formula.  Even though flexion increased to 35 degrees following repetitive use testing, this is not a sizeable increase, and in any event, the General Rating Formula states that a 40 percent rating requires forward flexion of the thoracolumbar spine "to 30 degrees or less."  Therefore, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the criteria for a 40 percent evaluation have been met as of August 17, 2011.  

An evaluation in excess of 40 percent is not warranted.  There is no evidence to show ankylosis of the entire thoracolumbar spine, or that the Veteran's symptoms have been productive of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  In this regard, an August 2011 statement from the Veteran's parents show that they report that the Veteran has "greatly curtailed" activity with an inability to perform "even light activity for any duration," and difficulty performing normal daily activities, as well as standing or sitting for a long period of time.  A March 2011 MRI report contains an impression of status post L4-S1 posterior (instrumental) fusion, and L4-L5 and L5-S1 degenerative disc disease.  The August 2011 VA examination report shows that the examiner noted that the Veteran had intervertebral disc syndrome, but no incapacitating episodes over the past 12 months.  The diagnosis noted L4-L5 and L5-S1 degenerative disc disease, and moderately severe left-sided foraminal stenosis without significant central canalicular stenosis.  Furthermore, the August 2011 VA examination report shows that strength in the bilateral lower extremities was 5/5, with reflexes at the knees and ankles of 2+, bilaterally.  Sensory examination was normal except for decreased sensation at the left foot and toes.  Given the foregoing, the Board finds that an increased evaluation in excess of 40 percent is not warranted on the basis of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca; VAGCOPPREC 9-98.  

D.  Conclusion

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted, other than as noted. 

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of 40 percent is provided for certain manifestations of the service-connected spine disability, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

To the extent that the claim has been denied, in reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As a final matter, the evidence is insufficient to show that the Veteran has any associated neurological abnormalities which are not already service-connected, or which have not been referred to the AOJ for adjudication.  See General Rating Formula, Note 1.  In this regard, service connection is in effect for loss of sensation, left foot, distribution of S1.  In addition, the issue of entitlement to service connection for radiculopathy of the lower extremities due to service-connected degenerative disc disease, lumbar spine, has been referred to the AOJ for adjudication.  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligations in this case were accomplished by way of a letter from the RO to the Veteran dated in November 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that this is a claim for an initial increased rating.  Thus, although a November 2007 VCAA notice was issued for the claim for service connection for the Veteran's lumbar spine disability, where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess, 19 Vet. App. at 491.  

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded three examinations.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Prior to August 7, 2009, an initial evaluation in excess of 10 percent for service-connected degenerative disc disease, lumbar spine, is denied. 

From August 7, 2009 to August 17, 2011, an evaluation in excess of 20 percent for service-connected degenerative disc disease, lumbar spine, is denied. 

As of August 17, 2011, an evaluation of 40 percent, and no more, for service-connected degenerative disc disease, lumbar spine, is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


